Citation Nr: 1046534	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  06-24 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for left arm numbness.

3.  Entitlement to service connection for astigmatic presbyopia, 
claimed as blurred vision.

4.  Entitlement to service connection for a cervical spine 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to March 1979.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, which declined to reopen a claim for service 
connection for a cervical spine disorder and denied the remaining 
claims.  The RO in St. Petersburg, Florida, currently has 
jurisdiction of the claims.  

The Veteran presented testimony before the undersigned Veterans 
Law Judge (VLJ) at a personal hearing in June 2008.  A transcript 
of the hearing is of record.  

In an October 2008 decision, the Board reopened the claim for 
service connection for a cervical spine disorder and remanded 
that, as well as the claims for service connection for migraine 
headaches, left arm numbness, and astigmatic presbyopia, claimed 
as blurred vision, for additional development and to address due 
process concerns.  The appeal is again REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is necessary 
to ensure that there is a complete record upon which to decide 
the Veteran's claims so that he is afforded every possible 
consideration.  Such development would ensure that his due 
process rights, including those associated with 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2010), are met.

As noted in the Board's previous remand, the Veteran contends 
that all of his claimed disabilities are due to an in-service 
injury when he was hit in the head with a beer bottle.  He 
reported treatment for this injury, which required stitches, at 
the Army Hospital in Stuttgart, Germany, in November 1978.  The 
Veteran also reported receiving treatment for his claimed 
disabilities at the VA Medical Center (VAMC) in Tampa in June or 
July 1980 and indicated that he started receiving treatment at 
the VAMC in Bay Pines six months later.  See June 2008 
transcript.  

In pertinent part, the Board remanded the claims in order for the 
RO/AMC to obtain the records identified by the Veteran from the 
VAMCs in Tampa and Bay Pines.  The Board also remanded the claims 
in order for the RO/AMC to search for any additional service 
treatment records.  The Board specifically instructed the RO/AMC 
to obtain the Veteran's complete service treatment records, 
including clinical records, from the National Personnel Records 
Center (NPRC) and/or any other appropriate source, and to make 
arrangements to obtain the Veteran's complete treatment records 
from Bay Pines and Tampa dated from January 1980 to November 
2001.  A remand by the Board confers on the claimant, as a matter 
of law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268 (1998).  

Review of the claims folder reveals that although the AMC 
complied with these remand instructions in the sense that efforts 
were made to obtain the Veteran's complete service treatment 
records and his VA treatment records from both Tampa and Bay 
Pines dated between January 1980 and November 2001, the efforts 
were flawed.  More specifically, and as will be discussed in 
greater detail, the AMC's request for clinical records did not 
adhere to the requirements set out in M21-1MR, III.iii.2.D.23.a.; 
the AMC did not make any efforts to request records that Tampa 
informed them had been sent to a different VA facility; and the 
AMC violated 38 C.F.R. § 3.139(c)(2) in regards to its request 
for records from Bay Pines.

The AMC sent a request to the NPRC in October 2008 using PIES 
request code 099 in seeking records from the Army Hospital in 
Stuttgart, Germany, dated in approximately November 1978.  See VA 
Form 3101.  Review of the M21-1 Manual Rewrite, however, 
indicates that the AMC should have used PIES request code C01 to 
obtain clinical records.  See M21-1MR, III.iii.2.D.23.a.  This 
must be rectified on remand, especially in light of the November 
2008 response received from the NPRC.  See VA Form 3101.  

The AMC sent a letter to the VAMC in Tampa dated October 2008 
seeking records from that facility dated January 1980 to November 
2001.  In a November 2008 letter, the supervisor for the release 
of information at the Tampa VAMC informed the AMC that it was in 
receipt of its request and that after searching their records, 
including archived records, the computers indicated that the 
Veteran's charts had been transferred to San Diego on April 26, 
2005.  While review of the claims folder reveals that records 
dated between July 2004 and May 2005 were subsequently obtained 
from the San Diego VAMC, no prior treatment records, to include 
those dated between January 1980 and November 2001 that Tampa 
reportedly sent in April 2005, were ever requested by the AMC 
from the VA facility in San Diego.  This, too, must be rectified 
on remand.

Lastly, the AMC also sent a letter to the VAMC in Bay Pines dated 
October 2008 seeking records from that facility dated January 
1980 to November 2001.  Subsequent letters dated January 2009, 
March 2009 and June 2009 were also sent without response.  
38 C.F.R. § 3.159(c)(2), however, specifically requires VA to 
make as many requests as are necessary to obtain relevant records 
from a Federal department or agency, to include medical and other 
records from VA medical facilities.  The regulation stipulates 
that VA will end its efforts to obtain records from a Federal 
department or agency only if VA concludes that the records sought 
do not exist or that further efforts to obtain those records 
would be futile, and that cases in which VA may conclude that no 
further efforts are required include those in which the Federal 
department or agency advises VA that the requested records do not 
exist or the custodian does not have them.  On remand, the RO/AMC 
must continue its efforts to obtain the Veteran's records dated 
between January 1980 and November 2001 from the VAMC in Bay 
Pines.  

As the claims must be remanded for the foregoing reasons, any 
current treatment records from the Tampa VAMC dated as of 
November 2001 should be requested, as well as records from the 
Bay Pines VAMC dated since June 2006.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records 
Center (NPRC) and request copies of the 
Veteran's clinical records and in-patient 
records from the Army Hospital in Stuttgart, 
Germany dated in approximately November 
1978.  PIES request code C01 should be used.  
See M21-1MR, III.iii.2.D.23.a.  If no 
records can be found, indicate whether the 
records do not exist and whether further 
efforts to obtain them would be futile.  
Document all efforts made in this regard.  

2.  Make arrangements to obtain the 
Veteran's complete treatment records from 
the Bay Pines VAMC dated from January 1980 
to November 2001, as required by 38 C.F.R. 
§ 3.159(c)(2).  If these records are in a 
retired or archived status, efforts should 
be made to acquire the records.  If no 
records can be found, indicate whether the 
records do not exist and whether further 
efforts to obtain the records would be 
futile.  Document all efforts made in this 
regard.  

3.  Contact the VAMC in San Diego and make 
arrangements to obtain the Veteran's 
complete treatment records, dated from 
January 1980 to November 2001, that were 
reportedly sent to this facility from Tampa 
on April 26, 2005.  If these records are in 
a retired or archived status, efforts should 
be made to acquire the records.  If no 
records can be found, indicate whether the 
records do not exist and whether further 
efforts to obtain the records would be 
futile.  Document all efforts made in this 
regard.  

4.  Obtain the Veteran's complete treatment 
records from the VAMC in Tampa, dated since 
November 2001, and from the VAMC in Bay 
Pines, dated since June 2006.  

5.  Review the claims folder and ensure that 
all of the foregoing development actions 
have been conducted and completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.  

6.  Finally, readjudicate the claims.  If 
any benefit sought on appeal remains denied, 
the Veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC), and given an opportunity to 
respond, before the case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


